DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1-14, the present invention is direct to a system for calibrating alignment of two or more magnetic sensors in a virtual reality (VR) or augmented reality (AR) display device: Independent claim 1 identifies the uniquely distinct features of "an electrical driver connected to the waveform generator to receive the first and second calibration waveforms, to generate corresponding first and second electrical output currents, and to provide the first and second electrical output currents to the magnetic field generating unit, wherein the controller is configured to cause the waveform generator to generate the first calibration waveform to calibrate a first type of magnetic sensor in the display device, and to generate the second calibration waveform to calibrate a second type of magnetic sensor in the display device;"
The closest prior art, Bradski et al. (US 20160026253 A1) and Ellsworth et al. (US 20160005174 A1) discloses conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
The other claims depend on independent claim 1 is allowed as the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X NGUYEN whose telephone number is (571)272-1967. The examiner can normally be reached 10:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        9/6/22